Citation Nr: 0000371	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for traumatic degenerative changes of the left foot and 
ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1942 to July 
1943.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO assigned a temporary total disability rating from December 
29, 1997 to March 1, 1998, and denied entitlement to a 
disability rating in excess of 30 percent effective March 1, 
1998.  The veteran has perfected an appeal of the denial of a 
disability rating in excess of 30 percent.


FINDING OF FACT

The left foot disorder is manifested by significant 
degenerative changes, limitation of motion, and instability, 
pain and weakness that increases with use and prohibits 
ambulation without the use of assistive devices, no movement 
of the left ankle on inversion or eversion, and an adduction 
deformity of the foot.


CONCLUSION OF LAW

The criteria for a 40 percent rating for traumatic 
degenerative changes of the left foot and ankle are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 
and 5270 (1999).




(continued on next page)

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

Traumatic arthritis is to be evaluated as degenerative 
arthritis.  Degenerative arthritis is to be evaluated based 
on the limitation of motion of the joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  If the joint is affected by limitation of motion but 
the limitation of motion is noncompensable under the 
appropriate diagnostic code, a 10 percent rating applies for 
each such major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating applies for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.  The normal range of motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5270 for ankylosis of the ankle provides a 
40 percent rating for ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with an abduction, adduction, inversion or eversion 
deformity.  A 30 percent rating applies for ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  If the ankle is 
ankylosed in plantar flexion of less than 30 degrees, a 
20 percent rating applies.  38 C.F.R. § 4.71a.

For other foot injuries, a 10 percent rating is assignable if 
the disability is moderate, a 20 percent rating if moderately 
severe, or a 30 percent rating if severe under Diagnostic 
Code 5284.  The residuals of a foot injury are rated at 40 
percent when there is actual loss of use of the foot.  
38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. §  5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Factual Background

The report of an October 1994 VA examination shows that the 
veteran had been born with some foot deformity, but that he 
had had no real problems with it before in-service injuries 
occurred.  An X-ray study confirmed the congenital 
deformities, including foreshortening of the os calcis.  In 
addition, examination of the left ankle showed limited range 
of motion with zero degrees of subtalar motion, 15 degrees of 
dorsiflexion and five degrees of plantar flexion, and some 
mild swelling. 

The physician described mild degenerative changes in the left 
foot and ankle as a result of the in-service injuries with 
limited range of motion.  The physician also stated that 
there was moderate loss of motion in the left ankle and 
marked loss or almost ankylosis of the subtalar joint of the 
left foot.

VA treatment records show that in January 1996 the veteran 
was seen for pain after slipping on snow, having twisted the 
left foot and ankle, which was diagnosed as a sprain.  X-rays 
showed lateral and inferior subluxation of the first proximal 
phalanx in relation to the head of the first metatarsal, 
associated with considerable sclerosis of the articular 
margins suggesting a chronic deformity.  There was also 
generalized osteoporosis but no sign of acute fracture.

A report from a podiatrist in February 1996 indicates that 
the veteran had a history of chronic and severe arthritic 
ankle pains of the left foot.  On initial examination, there 
was noted swelling and tenderness of the ankle on palpation.  
Dorsalis and pedis pulses were not palpable.  The podiatrist 
stated that the veteran had been having so much pain that he 
could barely walk.  An X-ray study showed dorsal lipping of 
the talo-navicular articulation and hyperostosis of the 
talus.  In February 1996 the podiatrist performed surgery on 
the left foot and ankle, including removal of the arthritic 
growth.  The treatment records indicate that the foot could 
be flexed more easily after the surgery.

On VA examination in November 1996, the veteran described 
having sustained multiple fractures of his left foot in 
service.  He reported a gradual worsening of pain in the left 
foot, heel, and ankle following the February 1996 surgery, to 
the point that it ached almost all of the time.  He had 
particular pain in the heel and ankle on weight bearing.  He 
found that the foot tended to tilt inward, for which he had 
been using a lace-up ankle brace.  He had also started using 
a cane, which helped decrease the pain, and he had been 
wearing high-top shoes in order to provide ankle support.  

The veteran reported that ambulation was becoming 
increasingly difficult, and that he had to stop and get off 
his feet due to pain if he walked one mile, whereas he 
previously could have walked miles.  He was taking no 
medication.

On examination, there was a decrease in size of the left 
forefoot heel compared to the right.  The left great toe was 
pointed in a varus manner and the third toe of the left foot 
was a hammertoe.  Pedal pulses were normal and there was no 
edema.  Over the dorsal aspect of the left foot there was a 
six centimeter well-healed, non-tender scar.  The left foot 
had zero degrees of dorsiflexion and 20 degrees of plantar 
flexion.  An X-ray study confirmed degenerative disease, 
valgus deformity, and degenerative changes.  The examiner 
stated that the ankle seemed stable to stressing.  The 
veteran was noted to have a noticeable limp on leaving the 
examination.  

In December 1997 the veteran was seen as a VA outpatient with 
complaints of significantly increased pain, which he had been 
treating with increasing amounts of padding and shoe inserts 
without improvement.  Before getting to the examining room he 
fell in the hall and had to be assisted.  On examination, 
there was increased pain on any weight bearing on the left 
heel.  The findings included decreased distal and proximal 
responses of the ankle, no movement on inversion or eversion, 
and that the left forefoot was adducted.

The examiner noted that the veteran had a history of plantar 
exostosis as well as other foot deformities.  X-rays and 
examination revealed a palpable plantar exostosis on the 
central aspect of the calcaneus, causing pain in the area on 
weight bearing.  The veteran was taken to surgery where the 
exostosis was reduced.  Postoperatively he was give a special 
shoe, crutches, and pain medication.

In January and February 1998 the veteran reported decreased 
pain and better walking using crutches and other devices.  
The surgical area was said to be well healed.  

A February 1998 treatment record indicates that the veteran 
had been going to the podiatry clinic for several months.  
The treating physician stated that he had a history of 
markedly damaged left ankle and foot related to an ankle 
fracture in service.  He had had multiple problems with the 
left foot and ankle since then, which had been thoroughly 
documented on X-rays showing deformities and healing 
fractures.  The calcaneus had tissue pain in the area.  His 
ankle gave way frequently and he wore an ankle brace.  The 
physician described the left foot as being several sizes 
smaller than the right, all of which he attributed to the in-
service injury.  

The treating physician reviewed the X-ray studies that showed 
that the veteran had an unusually high arch and dystrophic 
calcifications adjacent to the plantar surface of the 
calcaneus and within the heel pad, without signs of erosion 
of the cortex.  

An X-ray study in March 1998 showed the resection of the 
calcaneal spur at the plantar aspect and a linear 
calcification, which had also been present in January.  The 
treating physician found that there was a 50 percent medial 
subluxation of the first proximal phalanx in relation to the 
head of the first metatarsal, flattening of the articular 
surfaces, narrowing, and sclerosis.  The second, third, 
fourth, and fifth digits all showed chronic medial deviation.  
The impression was postoperative changes at the calcaneus; 
calcification versus bone fragment in the soft tissues 
plantar to the posterior calcaneus; and first 
metatarsophalangeal (MTP) joint displacement, unchanged from 
January.

Also in March 1998, the veteran reported continuing left heel 
pain.  The physician replaced the ankle brace and prescribed 
crutches, a walker, and an air brace.

In April 1998 the veteran complained of continuing pain that 
awakened him at night, which he claimed to have had for 30 
years but was becoming worse.  He also reported that the left 
ankle would fall away in spite of the new ankle air brace he 
had been given.  He was not sleeping due to increased pain 
and he also noted loss of function.  The examiner described 
three points of maximum pain on the plantar surface of the 
foot.  Later that month the veteran reported that the heel 
was very painful.  The physician found that the left foot was 
atrophied, as were the muscles in the leg.  On examination, 
the area was very tender.  The physician assessed the 
complaints and clinical findings as subtalar degenerative 
joint disease.

During an outpatient visit in May 1998 the veteran complained 
of pain in the foot since the surgery, and the development of 
a shooting pain to the ball of his foot from the heel.  He 
was using crutches for ambulation and had a soft foam pad in 
the heel of his shoe, which he said helped tremendously.  
Vascular examination showed the foot was warm although pedal 
pulses were 2+/4, left and right.  The digits one through 
five were all adducted, and there was decreased plantar 
fascia under the calcaneus.  The examiner found a dorsal 
cicatrix over the greater tarsus and another at the plantar 
medial heel.

The podiatrist suggested that the veteran might have 
questionable nerve entrapment or neuroma, status post 
operatively, from the infra-calcaneal exostosectomy.  The 
podiatrist provided a one-quarter inch felt horseshoe pad for 
the heel and scheduled an exploratory surgery in June 1998.  
As an addendum, the podiatrist noted that 
X-rays had confirmed the presence of a one-centimeter spicula 
with bone protruding from the plantar calcaneus.

At the personal hearing held in June 1998, the veteran 
testified that he had functional loss and pain on a 
continuous basis.  He stated that in addition to the pain, 
his leg would go one way and his ankle the other when he 
stepped on the foot, which was why he had to use crutches all 
of the time.  He also stated that he was no longer able to 
walk very far, and could not stand on his feet more than 30 
minutes without pain and having to get off the leg right 
away.  He testified that he had been prescribed a brace and 
physical therapy, but that neither worked.  He also testified 
that he had again fallen, even when visiting his physician, 
and that he used the crutches all of the time to prevent 
falls.

III.  Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his left ankle and 
foot disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) and the relevant case law; that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990), see also Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist the veteran in 
developing the facts of his case.  Godwin v. Derwinski, 
1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).  

The Board notes that when service connection for the left 
foot disorder was established in March 1995, the disability 
was evaluated under Diagnostic Codes 5010 for traumatic 
arthritis and the corresponding Diagnostic Code 5271 for 
limitation of motion of the ankle.  With the assignment of 
the 30 percent rating in April 1997, the RO evaluated the 
disability under Diagnostic Code 5284 for other injuries of 
the foot, because the 20 percent rating assigned in March 
1995 is the highest rating available under Diagnostic Code 
5271.

Under Diagnostic Code 5284, entitlement to a disability 
rating in excess of 30 percent requires evidence showing loss 
of use of the foot.  38 C.F.R. § 4.17a.  Although it is 
unclear from the evidence of record whether the veteran has, 
in fact, lost the use of the left foot as defined by 
38 C.F.R. § 3.350, for the reasons shown below the Board 
finds that remand of the case for additional development is 
not warranted.

In appraising the veteran's residual left ankle and foot 
problems, it is noted that he has had repeated surgical 
procedures which have not been entirely successful in 
alleviating his symptoms.  He has continued to have 
significant pain and limitation of function after the 
surgery.  He is required to use various appliances, including 
a walker, a cane and/or crutches, and foam padding and other 
protective devices within his shoes, and he continues to have 
significant functional limitation in the left foot.  The 
treating physician found objective evidence of considerable 
atrophy in the left leg and foot.  The Board finds, 
therefore, that the veteran's complaints of pain and weakness 
in the left foot and ankle are credible.  See Baldwin v. 
West, 
13 Vet. App. 1 (1999) (the Board must analyze the credibility 
of the evidence).

The left foot disorder is manifested by significant 
degenerative changes, limitation of motion, and instability, 
and pain and weakness that increase with use and prohibit 
ambulation without the use of assistive devices.  In 
addition, the treating physician in December 1997 found no 
movement of the left ankle on inversion or eversion and an 
adduction deformity of the foot.

Traumatic arthritis is to be rated as degenerative arthritis, 
based on limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Ankylosis 
is defined as stiffening or fixation of a joint as the result 
of a disease process.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th Ed.)).  
The Board finds, therefore, that the left ankle and foot 
disability is properly evaluated under Diagnostic Code 5270 
for limited motion of the ankle or 5271 for ankylosis of the 
ankle.  The Board notes that none of the diagnostic codes 
pertaining to the foot apply specifically to limitation of 
motion.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (in selecting a diagnostic code the Board must explain 
any inconsistencies with previously applied diagnostic 
codes).

In accordance with Diagnostic Code 5270, a 40 percent rating 
applies for ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with an abduction, adduction, inversion or eversion 
deformity.  Because the evidence shows that the left ankle is 
ankylosed in terms of inversion and eversion, and there is a 
fixed adduction deformity of the left foot, the Board finds 
that the criteria for a 40 percent rating pursuant to 
Diagnostic Code 5270 are met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
clearly shows that the veteran has significant limitation of 
function of the left foot.  He has, however, been granted the 
maximum schedular rating available for a disability of the 
foot or ankle, and the consideration of an additional rating 
based on the limitation of function is not warranted.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes that if the veteran has compensable 
limitation of motion of a joint caused by arthritis, 
including limitation of motion due to pain, and he also has 
instability of the joint, he may be entitled to separate 
disability ratings for the limitation of motion and the 
instability if the joint can be rated based on instability.  
VAOPGCPREC 23-97.  There is, however, no diagnostic code 
pertaining to the ankle or foot that includes instability as 
one of the stated criteria for rating the disability.  In 
addition, he has been granted a 40 percent rating, which is 
the rating available for amputation of the foot, and the 
combined rating for his foot and ankle disability cannot 
exceed 40 percent.  38 C.F.R. § 4.68.  

According to Diagnostic Code 5003, a minimum 10 percent 
rating applies for X-ray evidence of arthritis in a major 
joint.  A 40 percent rating is currently in effect for the 
left ankle and foot disorder.  The Board finds, therefore, 
that the application of the provisions of Diagnostic Code 
5003 does not result in a higher disability rating.  See 
Hicks v. Brown, 8 Vet. App. 417 (1995).

A disability rating in excess of the minimum schedular rating 
for the joint, which is 10 percent, has been assigned under 
Diagnostic Code 5270.  The consideration of an increased 
rating based on the provisions of 38 C.F.R. § 4.59 is not 
warranted, since the veteran is in receipt of more than the 
minimum compensable evaluation for arthritis of the ankle.  
The Board has determined, therefore, that the preponderance 
of the evidence is against entitlement to a disability rating 
in excess of 40 percent.  Shoemaker v. Derwinski, 3 Vet. App. 
248, 253 (1992) (in granting an increased rating, the Board 
must explain why a higher rating is not warranted).

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
Although the veteran has been hospitalized for the treatment 
of his left foot and ankle disorder, he was awarded temporary 
total disability ratings for those hospitalizations and 
convalescence in accordance with 38 C.F.R. §§ 4.29 and 4.30.  
The evidence also indicates that the veteran is retired from 
employment, and does not indicate that the functional 
limitations of his left foot and ankle disorder have affected 
his employment beyond that contemplated by the 40 percent 
rating that has been assigned.  In short, there has been no 
showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).


ORDER

Entitlement to a disability rating of 40 percent for 
traumatic degenerative changes of the left foot and ankle is 
granted, subject to the regulatory criteria relating to the 
payment of monetary awards.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

